Miner, J.
(dissenting). From the facts as disclosed in this record, I have come to a different conclusion from that of the majority of the court. It appears that the plaintiff brought this action against the defendants to recover judgment upon two promissory notes set out in ■ the complaint, and alleged that the defendants were co-partners at the time the notes sued upon were made, and were doing business under the firm name and style of Swenson Bros. & Stookey, and as such firm made and delivered the notes upon which this action was brought. Summons was duly issued and served on defendants Swenson in January, 1896, but was not served on defendant Stookey. Within the time required to plead, all the defendants, through Messrs. Cherrington & Harkness, their attorneys, filed a demurrer to the complaint on the ground that the complaint did not state facts sufficient to constitute a cause of action, and the same was served on the attorneys for the plaintiff. This demurrer was heard and overruled February 8, 1896, and 10 days granted to defendants in which to answer. Notice of the overruling of the demurrer, etc., was duly' served on defendants’ attorneys, and service was admitted by Cherrington & Harkness. No answer being filed, the default of all the defendants was duly made, and judgment by default entered against them February 21, 1896. Execution was issued upon the judgment December 9, 1896, and levied in part upon property of defendant *361Stookey. On February 3, 1897, .defendant Stookey entered, and gave notice of a motion to set aside the judgment against Mm, and all subsequent proceedings, for reasons set forth in affidavits filed, basing the application upon the statute. Stookey’s answer was attached to the notice of motion, but was not sworn to until February 25, 1897, after the expiration of a year from the entry of the judgment. Mr. Stookey, in his affidavit sworn to February 2, 1897, denied any knowledge of the judgment until after the adjournment of the term at which it was rendered, and that he had no knowledge of it until a short time before he made the affidavit; that he never employed any attorneys to appear for him in the action; that the co-partnership was dissolved October 2, 1895; and that plaintiff had notice of such dissolution, in his affidavit made February 19, 1896, he stated that Mr. Dey informed him of the judgment about October 1, 1895. It appears from the affidavit of J. B. Swenson that the demurrer was filed by Cherrington & Harkness, at his request, on behalf of himself and E. A. Swenson only, and that Stookey never authorized him to employ counsel, and he did not know that Stookey had any information as to the filing of the demurrer; that the partnership of Swenson Bros. & Stookey was dissolved October 2, 1895. In opposition to the motion, Thomas Blyth, one of the plaintiffs, testified to the amount of the indebtedness evidenced by the notes given by defendants; that the notes were given for goods sold defendants, as co-partners under the firm name of Swenson Bros. & Stookey, prior to July 2, 1.895; that plaintiff had no notice or knowledge of the dissolution of the firm when the notes were given, nor until June, 189-6; that in June, 1896, he notified Stookey that plaintiff had recovered judgment against him and his co-defendants; that there*362upon Stookey notified |iim of the dissolution of tlie firm, and that he (Stookey) had an indemnity bond from the other defendants to protect him against the indebtedness of the firm to the plaintiff; and that Stookey never denied such indebtedness, but claimed that Swenson Bros, should pay it. C. C. Dey, a member of the bar of this court, testified that in September, 1896, he demanded payment of the judgment from Stookey; that Stookey promised to have the judgment paid, and claimed to have indemnity from Swenson Bros, to secure him against paying the claim. Cherrington & Harkness were not called as witnesses upon the motion, and no excuse is given for not calling them. The motion was heard on March 6, 1897, and denied March 8, 1897. On April 10, 1897, defendant Stookey served on plaintiff’s attorney, and filed with, the clerk, a notice of appeal from the order and judgment rendered in favor of the plaintiff on February 21, 1896, and from the order made March 8, 1897, overruling defendant’s motion to set aside and vacate the judgment. But no notice of such appeal was ever served on the co-defendants, Swenson Bros.
The respondent moves to dismiss the appeal on the ground that this court has no jurisdiction to hear said appeal, for the reasons — First, that the appeal from the judgment cannot be entertained because said appeal was not taken within one year from the entry of said judgment; second, the appeal from the order denying the motion to vacate the judgment cannot be entertained because said order is not a final judgment, and is not ap-pealable; thirds that neither of said appeals can be entertained because Stookey, the only defendant appealing, did not serve notice of appeal on either of his co-defendants, and claim that the judgment was regular and valid on its face, that the appellant was guilty of gross negli*363gence and want of diligence in presenting his motion after notice of the judgment, and that the proof shows no merit in his case, or good faith in his application. Under section 3679, Comp. Laws Utah 1888, a defendant appears in an action when he answers or demurs. The defendants all appeared in the action when the demurrer was filed, and the court had jurisdiction of the parties and the subject-matter of the suit. The judgment was valid on its face, and remained valid until set aside in accordance with the rales of law. Suydam v. Pitcher, 4 Cal. 280; Rowland v. Coyne, 55 Cal. 1; Willman v. Friedman, (Idaho) 38 Pac. 937.
The plaintiff had the right to rely upon the appearance of the defendants by their attorneys as valid, and was not required to have the summons served upon Stookey after such statutory appearance. If Mr. Stookey knew of the appearance by attorneys not authorized to appear for him, and of the judgment, and failed to take steps to set the judgment aside within a reasonable time, and notify the plaintiff of the false position in which he was placed, he was guilty of laches and bad faith, and should not be permitted to reap a benefit from such acts which would cause misfortune to another.
Where a judgment is valid upon its face, the defendant, moving to set it aside on the ground that he made no appearance, and the attorneys professing to appear for him had no authority so to do, must show — First, that he has a good defense; second, that he has been diligent in presenting his grievances to the court; third, that the attorneys in truth had no authority to represent him. Seale v. McLaughlin, 28 Cal. 668; Garrison v. McGowan, 48 Cal. 592; Suydam v. Pitcher, 4 Cal. 280; Elliott v. Bastian, 11 Utah 453; Mahoney v. Middleton, 41 Cal. 41; Foote v. Richmond, 42 Cal. 429; Holmes v. Rogers, 13 Cal. 191; Hunter v. Bryant, 98 Cal. 247.
*364The testimony tends to show that the notes upon which the judgment was rendered were given for an indebtedness incurred by Swenson Bros. & Stookey to plaintiff before the dissolution of the partnership, and that all the defendants were indebted to the plaintiff! to the amount of the judgment. The judgment was rendered February 21, 1896. Mr. Blyth testified that Stookey knew of this judgment in June, 1896, within four months after it was rendered, and that Stookey then stated that he had taken an indemnity bond from the Swensons to protect himself from plaintiff’s claim. Mr. Dey testified that he demanded payment of the judgment from Stookey in September, 1896, within seven months after the judgment was rendered, and that Stookey then promised to have the judgment paid, and claimed to have an indemnity bond from the Swensons to protect him in case of payment. In his affidavit of February 2, 1897, Stookey testified that he had no knowledge of the judgment until a short time immediately preceding the making of that affidavit. In his affidavit made February 19, 1897, he testified that Mr. Dey informed him of the judgment about October 1,1896, or less than eight months after the judgment was rendered. Yet with this knowledge on his part he made no effort to set aside the judgment until February 13, 1897, long after efforts were made to collect it, nearly twelve months after its rendition, and from "four to eight months after he knew the judgment was rendered against him, and four months after he had promised Dey that he would have it paid. There is no testimony in the case that Cherrington & Harkness were not pecuniarily responsible, and able to respond in damages for any judgment that might be recovered against them for appearing as attorneys for the appellant without authority from him, if it was found that they did so *365appear. The authorities are clear that the attorneys would be liable in damages to the injured parties for such unauthorized appearance. 2 Enc. PL & Prac. p. 685, and authorities cited.
Under the testimony introduced, the court held that no good or sufficient defense or merits were shown, that the defendant Stookey had not been diligent in prosecuting his alleged grievances to the court, and that the showing made was not sufficient upon which to set aside the judgment. Speaking with reference to the merits of the" case, under section 3256, Comp. Laws Utah 1888, the decision should not be disturbed on appeal unless a clear abuse of discretion is shown on the part of the trial court. Krause v. Hampton, 11 Iowa 457; Thomas v. Morris, 8 Utah 292. The testimony of Blyth and Dev, if true, — and the court believed them, — would seem to justify the decision of the court.
This appeal is taken from the judgment as well as from the order denying defendant’s motion to set aside and vacate the judgment. The judgment was rendered February 21, 1896.' The appeal therefrom was taken April 12,1897. I am of the opinion that the appeal from the judgment should be dismissed because it was not taken until after the expiration of more than one year from the time of the entry of the judgment. 2 Comp. Laws Utah 1888, § 3635; Henly v. Hastings, 3 Cal. 341; Tripp v. Railroad Co., 69 Cal. 631; Railroad Co. v. Mc-Grath, 74 Cal. 49; Davis v. Donner, 82 Cal. 35; Goyhinech v. Goyhinech, 80 Cal. 409; In re Wiard’s Estate (Cal.) 24 Pac. 45; Henry v. Merguire, 111 Cal. 1; Bornheimer v. Baldwin, 42 Cal. 31; People v. Loucks, 28 Cal. 69.
The motion to vacate and set aside the judgment because the summons was not served upon the appellant, Stookey, and because his appearance was entered with*366out bis authority, was a proceeding justified by section 3256, Comp. Laws Utah 1888, but became ineffectual to afford a remedy or relief, because the remedy was barred by the statute limiting the time in which the motion must be made and determined, and because the court did not make the order until about fourteen months after the rendition of the judgment. This was caused by the neglect, laches,, and want of diligence on the part of the appellant to enter his motion within a reasonable time after he knew of the judgment. He delayed the entry of the motion nearly eight months after he knew the judgment was entered, and over four months after he had promised Mr. Dey, plaintiff’s attorney, that he would have the judgment paid. “Although a party may have the right to raise the question of the nullity of a judgment or decree because of an unauthorized appearance by an attorney, this does not excuse, but, in view of public policy, requires him who had been represented by an unauthorized attorney to disavow and disaffirm his action promptly upon receiving knowledge thereof. If he does not thus speak when he ought to, the court will not hear him when he wants to, especially if his delay has been prejudicial to the rights of third parties.” 2 Enc. Pl. & Prac. p. 694. This court in White v. Pease, 15 Utah 170, that any errors committed by the trial court in granting or refusing to grant a new trial under section 3635, Comp. Laws Utah 1888, and any affidavits used on said motion, if properly identified and embodied in a bill of exceptions, or otherwise properly preserved in the record, may be reviewed on appeal from the judgment. Had the appeal been taken from the judgment within the year allowed by section 3635, then the errors assigned on the overruling of the motion, made under section 3635, might have been considered on the appeal from the judgment, *367even if the motion made before was not decided until after tbe appeal was taken. The main trouble lies in the fact that the appeal was not taken within the year allowed by law. Comp. Laws Utah 1888, § 3652; Tripp v. Railroad Co., 69 Cal. 631; Chouteau v. Nuckols, 33 Mo. 148; Anderson v. Sloan, 1 Colo. 33; Eastman v. Gurrey, 14 Utah 169; White v. Pease, 15 Utah 170.
Unless the appeal is talcen within the time prescribed by law, the court has no jurisdiction to hear the appeal, nor to extend the time in which the appeal may be taken. The time to appeal from a judgment, under our statute, begins to run from the entry of the judgment, and not from the time when the court overrules the motion for a new trial, or other motion with reference to it. See cases cited above. In the case of North Point Consol. Irr. Co. v. Utah & S. L. C. Co., 14 Utah 155, it was held that an appeal from an order, made pendente lite, granting a temporary injunction, was not an appeal from a final judgment from which an appeal would lie under section 9, art. 8, of the constitution. In Eastman v. Gurrey, 14 Utah 169, this court held that the constitution had taken away the right of appeal from an order vacating and setting aside a judgment, and that such an order was not a final judgment from which an appeal would lie. In the case of White v. Pease, 15 Utah 170, this court held that an order refusing to grant a new trial comes within the rule laid down in the above cases, and that such an order is not a final judgment from which an appeal will lie to this court under section 9, art. 8, of the constitution. In Jones v. Insurance Co., 14 Utah 215, this court held, in substance, that a motion to vacate a final judgment comes too late after the term has expired, and after the time within which a motion for a new trial can be made, and should be denied. An order overruling a mo*368tion to set aside a judgment is not a final judgment, under section 3635, and is not an appealable order, under our constitution and'the rules laid down by this court. The appeal should be taken from the original judgment, and intermediate orders affecting the judgment may be reviewed on appeal from the judgment. Comp. Laws Utah. 1888, § 3652. The appeal in this case was not taken until the expiration of over one year, and the order overruling the motion to set aside and vacate the judgment was not rendered until over fifteen months, after the judgment. The period fixed by statute, in allowing appeals within one year from the entry of the judgment, is an express limitation of time within which the appeal must be taken, and is not a flexible rule to be varied by extrinsic circumstances. Section 3256, Comp. Laws Utah 1888, provides that: “* * * When from any cause, the summons in an action has not been personally served on the defendants, the court may allow on such terms as may be just, such defendant, or his legal representatives, at any time within one year after the rendition of any judgment in such action, to answer to the merits of the original action. * * * ” The period within which this discretion can be exercised is expressly limited to one-year after the rendition of the judgment, and this time cannot be enlarged or extended by merely giving notice to vacate the judgment within one year. The party is required to act, and must bring his notice to a hearing and determination before the court, at his peril, within the year, or the power to relieve under the statute is gone. This provision is based upon the reasonable presumption that a year affords ample time and opportunity for a party to obtain relief, if he is diligent. Knox v. Clifford, 41 Wis. 458; Elliott v. Bastian, 11 Utah 452; Henly v. Hastings, 3 Cal. 341; Railroad Co. v. McGrath, 74 Cal. 49.
*369In Elliott v. Bastian, 11 Utah 452, this court in construing a part of section 3256, Comp. Laws Utah 1888, said: “It is clear that this section controls the power of court to grant relief against judgments of the character shown in the case at bar, and limits their discretion. It is unnecessary to discuss their power at common law, or in the absence of statutory provisions. This section is a part of our civil procedure. It is concerning a matter which is a rightful subject of legislation. Though our courts possess common-law and chancery jurisdiction, the Code prescribes limitations beyond which they cannot go. The time within which such relief can be given [in that case] is six months after the adjournment of the term at which the judgment was rendered. The reason of the statute is obvious. There ought to be some fixed time within which the court can exercise this discretion upon the application of the aggrieved party; and there ought, in the interest of the public, to be some period when persons could purchase property which has been the subject of litigation, and have some assurance that the title, while perhaps vulnerable, could not be assailed upon a motion, and a judgment which had given title, be vacated, without making them parties, and affording an opportunity to meet the allegations of the moving party upon which the application was based to set aside a solemn and formal judgment,” — and held, further, that the court had no power to vacate a judgment after the period limited by statute, and that the only remedy for a party under such circumstances was by a bill of review, common in chancery practice, which is peculiarly fitted to bring before the court all the parties, and to present all the facts connected with the litigation, including those which are explanatory of the judgment, and the delay, if there be any, in making the *370application to have the judgment vacated, under which equitable proceedings justice might be done. In the case of People v. Harrison, 84 Cal. 607, it was held that a motion would not lie to set aside a judgment after the lapse of time limited by statute, if the judgment is not void on its face, and that an action brought regularly for that purpose was the proper remedy. 2 Enc. Pl. & Prac. 693; People v. Temple, 103 Cal. 453; Jacks v. Baldez, 97 Cal. 91; People v. Goodhue, 80 Cal. 200; People v. Greene, 74 Cal. 400.
It seems clear, from authority, that in cases where judgments have been obtained without service of process, but which are regular and valid on their face, and the defendant has no knowledge of the judgment until the statutory time to move to set aside has expired, or was prevented from making the motion from other causes, named in the statute, over which he had no control, within the times provided by statute, a court of equity would have jurisdiction in the premises, when all the parties in interest have been brought before it. Courts of equity will not ordinarily entertain jurisdiction when the remedy at law is complete.
It is also insisted that this court has no jurisdiction of this case because defendant Stookey, the only defendant appealing, did not serve notice of appeal upon his co-defendants, wliO' were parties interested in the appeal. This court held in Commercial Nat. Bank v. United States S., L. & B. Co., 13 Utah 189, and Rache v. Stanley, 15 Utah 314, that, under section 3636 Comp. Uaws Utah 1888, notice of appeal shall be served on a co-defendant who does not appeal; that the term “adverse party,” used in the statute, meant every person whose interests required that the order, judgment, or decree appealed from be sustained, or who are interested in opposing the relief, and that every such person must be served with a *371notice of appeal, regardless of -whether he appeared as one of the original parties to the action, or was brought in by order of the court; that it would not be presumed that co-defendants who have not been served with notice of appeal have no interest in the judgment which would be in conflict with a reversal. It is true that both co-defendants were sworn as witnesses on the hearing of the motion, as any other witness would be sworn for the plaintiff or defendant, and gave testimony tending to corroborate the appellant in some respects, but not in all respects; but it does not appear from defendant J. B. Swenson’s affidavit that he conceded Mr. Stookey’s claim, or that he made no adverse claim. Their interests may be adverse. I cannot presume they had no interest in the judgment that would be in conflict with a reversal. The question of contribution might arise between them, inasmuch as it appears that the judgment arose from firm indebtedness. Had they been notified, they might have appealed, or contested this appeal. I am of the opinion that the appeal should have been dismissed.